Citation Nr: 0208307	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-23 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right eye scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1990 to August 
1994.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).   


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims.

2.  The veteran does not have left ear hearing loss by VA 
standards.

3.  The veteran's right ear hearing loss preexisted service 
and increased in severity during such service.    

4.  There is no specific finding of record that the increase 
in severity was due to the natural progress of the right ear 
hearing loss.

5.  The evidence is in equipoise as to whether the veteran's 
tinnitus is related to his noise exposure during service.  

6.  The veteran's right eye scar is not related to his period 
of active service


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2001), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 

2.  Right ear hearing loss was aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.304, 3.306 (2001) ), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

3.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001) ), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102). 

4.  A right eye scar was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001) ), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for bilateral hearing loss, 
whether he is entitled to service connection for tinnitus and 
whether he is entitled to service connection for right eye 
scar.  In a rating decision dated July 1998, the RO denied 
the veteran entitlement to these benefits and the veteran 
appealed this decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated April 
2001, the RO notified the veteran of the change in the law 
and indicated that, after developing the evidence pursuant to 
that law, it would reconsider his claims.  As explained 
below, a review of the claims file reflects that, thereafter, 
the RO indeed undertook all development necessary to comply 
with the VCAA and then readjudicated the veteran's claims 
based on all of the evidence of record.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claims.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in rating decisions dated July 1999 and December 2001, 
letters notifying the veteran of those decisions, a statement 
of the case issued in December 1999 and a supplemental 
statement of the case issued in December 2001, the RO 
informed the veteran of the reasons for which his claims had 
been denied and of the evidence needed to substantiate his 
claims, notified the veteran of all regulations pertinent to 
his claims, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
and private outpatient treatment records and hospitalization 
reports.  The veteran has not reported, and Board is not 
aware of, any other evidence that needs to be obtained in 
support of the veteran's claims.  In addition, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  In April 1999, the RO afforded 
the veteran VA examinations, during which an examiner 
discussed the etiology of the disorders at issue in this 
appeal. 

The VCAA does not require a remand of all claims pending on 
its effective date.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  In this case, the RO notified the veteran 
of the evidence needed to substantiate his claims and 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of those claims; therefore, 
further development to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks service connection for bilateral hearing 
loss, tinnitus and right eye area scarring.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  For purposes of a hearing loss claim, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Bilateral Hearing Loss

Medical evidence of record confirms that the veteran 
currently has right ear, but not left ear, hearing loss.  
During a VA audiological evaluation conducted in April 1999, 
an examiner noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
60
LEFT
15
5
0
25
35

The examiner also noted right ear speech recognition of 94 
percent and left ear speech recognition of 98 percent.  Based 
on these findings, the examiner diagnosed sensorineural 
hearing loss at 4,000 hertz on the right side.  

The veteran contends that this hearing loss manifested while 
serving on active duty from August 1990 to August 1994, when 
his duties exposed him to noise.  The veteran's service 
medical records reflect that, during this time period, 
testing revealed right ear, but not left ear, hearing loss by 
VA standards.  The veteran first manifested right ear hearing 
loss on enlistment examination in September 1989.  On that 
date, an audiological evaluation revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
15
40
LEFT
20
0
5
15
15

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance.  According to 38 C.F.R. § 3.304(b) (2001), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The history of pre-service existence of 
conditions reported at the time of the examination does not 
constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. 
Brown, 7 Vet. App. 238, 245-47 (1994).

In this case, the September 1989 audiometry results represent 
a notation of right ear hearing loss at the time of the 
veteran's entrance into service; therefore, the presumption 
of soundness does not apply with regard to the veteran's 
right ear hearing.  The question then becomes whether the 
veteran's preexisting right ear hearing loss was aggravated 
in service.  

A preexisting disease will be presumed to have been 
aggravated by military service when there has been an 
increase in the disability during service beyond its natural 
progress.  38 C.F.R. § 3.306(a) (2001).  This presumption can 
only be rebutted by clear and unmistakable evidence that the 
increase in severity was due to the natural progression of 
the disease.  In the absence of such evidence, service 
connection may be granted.  38 U.S.C.A. § 1153 (West 1991), 
38 C.F.R. § 3.306(b) (2001). 

The veteran had his hearing tested on only one other occasion 
while he was serving on active duty, in July 1994, during a 
termination examination.  On this date, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
25
45
LEFT
5
0
-5
5
20

These results revealed a five decibel increase at 4,000 
hertz, but the examiner noted that there was no significant 
change from the baseline results recorded on enlistment.  

With regard to the left ear, there is no hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  Thus, the preponderance of the 
evidence is against the claim with of service connection for 
hearing loss in the left ear.  

While the change of five decibels at 4,000 hertz in the right 
ear may not be significant, it still constitutes an increase 
in the veteran's right ear hearing loss, and given that there 
is no evidence of record establishing that this increase was 
due to the natural progression of the disease, service 
connection for right ear hearing loss may be granted based on 
a finding of aggravation.  

With regard to the right ear, the Board acknowledges that, in 
April 1999, a VA examiner concluded that it was difficult to 
link the veteran's right ear hearing loss to service given 
that the veteran reportedly always wore ear protection.  
However, the Board observes that this opinion as it was based 
on an incomplete medical history reported by the veteran.  
When the examiner expressed this opinion, it does not appear 
that he was aware of the fact that the veteran had right ear 
hearing loss in service, a finding that might have been 
critical to his determination.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that a favorable decision is in 
order in this case with regard to the right ear hearing loss.

II.  Tinnitus

Medical evidence of record, specifically, a report of VA 
audio examination conducted in April 1999, also confirms that 
the veteran currently has tinnitus on the right side.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim of service connection for 
tinnitus and, resolving reasonable doubt in the veteran's 
favor, finds that a favorable decision is in order.  

During the April 1999 VA audio examination, the veteran 
reported that the onset of this disorder occurred in service, 
but was not due to any particular incident.  He also reported 
that his in-service duties involved repairing engines, using 
small guns and participating in basic training, all while 
wearing ear protection.  Although the veteran might have been 
involved in these activities during active service, his 
service medical records do not show that he complained of or 
sought treatment for tinnitus during his period of active 
service.  

During the April 1999 VA audio examination, the examiner 
noted that the veteran had a pre-service history of hunting, 
during which he did not use ear protection, and a post-
service history of a self-inflicted gunshot wound to the left 
side of the face.  Based on this history as well as the 
previously noted findings, the examiner acknowledged the 
veteran's assertion, but did not confirm that the tinnitus 
was related to service.  

In this regard, the Board finds that there is reasonable 
doubt in this case that must be resolved in the veteran's 
favor.  Of the medical evidence described above, the Board 
notes that there is no direct evidence to refute that the 
veteran's tinnitus is related to nerve damage due to noise 
exposure.  The Board does not dispute that the veteran was 
exposed to excessive noise during his active military 
service.  It is also clear from the record, however, that the 
veteran had significant exposure to noise when he was not in 
service.  While none of the medical evidence shows that the 
veteran's current hearing loss and tinnitus and totally due 
to noise exposure in service, it is significant to note that 
none evidence shows that the veteran's hearing loss and 
tinnitus are not at least, in part, due to service.  The 
Board is cognizant of the difficulty examiners have in 
rendering an opinion regarding causation in view of the many 
variables in this case to include the absence of any service 
medical records, the documented hearing loss many years after 
service, as well as the veteran's clear history of noise 
exposure outside of service.  However, where there is 
reasonable doubt in a case, the Board, as noted above, must 
resolve such doubt in the veteran's favor.  Since 
collectively the medical evidence in this case suggests that 
the veteran's current tinnitus may be due, in part, to the 
veteran's exposure to noise in service, the Board must 
conclude that the veteran's tinnitus was incurred during his 
active military service.  Thus, service connection for 
tinnitus is granted.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Right Eye Scar

The service medical records are negative for complaints or 
findings relative to a right eye scar.  The veteran's service 
entrance examination dated in September 1989 shows a normal 
head, face, neck and scalp and only a scar on the right 
forearm.  His July 1994 separation examination shows a normal 
head, face, neck and scalp, and scars on his left hand, 
abdomen, right shin, right hand and left hand.  

Private medical records show that the veteran suffered 
extensive facial damage in a self-inflicted shotgun wound to 
the face in 1998.  The left side of the face was most 
severely and extensively affected.  However, the accident 
required surgical repair of very complex lacerations of the 
face overall.  

VA examination reports dated in April 1999 and August 1999 
note that the veteran had scars on the left side of his face.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a right eye scar.  
The medical evidence does not suggest that the veteran had a 
scar or injury to the right eye area in service.  The veteran 
has urged that he did receive an injury in service that left 
him with a scar of the right eye area.  The Board notes the 
negative in service medical record as well the intercurrent 
facial trauma are persuasive evidence against the claim.  The 
evidence against the claim outweighs the evidence for the 
claim for service connection for right eye scar.  Thus, and 
the claim must be denied.  

IV.  Conclusion

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted evidence linking his right 
ear hearing loss and tinnitus to service.  However, with 
regard to his other claims, he has submitted no evidence, 
other than his own assertions, establishing that he has left 
ear hearing loss by VA standards or right eye scar that is 
related to his period of active service.  Unfortunately, 
these assertions, alone, may not be considered a competent 
diagnosis of a current disability or competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for left ear hearing 
loss and right eye scar.  With regard to these claims, the 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
these claims and they must be denied.  The Board also 
concludes that the evidence supports the veteran's claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for right eye scar is 
denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


